DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse Claims 1-2 and 20-23 of Group I in the reply filed on 27 January, 2021 and withdrawn from consideration the claims 3-19 of Group II and Group III are acknowledged.
Status of Claims


Claims 1-2 and 20-23 are pending in this Office Action.
Claim Objections



Claims are objected to because of the following informalities:  
Claim 2, page 1 line 1, recites “A system in accordance with claim 1,…”  Should be corrected to say: “the transceiver in accordance with claim 1,…”.  
Claims 21-23, page 6 recite “A method in accordance with claim 20,…”.  Should be corrected to say:  “[[A]]the method in accordance with claim 20,…”.  
Claim 22, page 6 recite”… than a number of the second plurality of optical subcarriers.” Should be corrected to say:”… than [[a]]the number of the second plurality of optical subcarriers.”
Claim 23, page 6 recite “… receiving data and generating ... on the data;” Should be corrected to say:“… receiving data and generating ... on the received data;”
Claim 23, page 6 recite “generating a plurality of analog signals based on the digital  plurality of digital signals;”
Claim 20, page 6 recite “receiving a first plurality … input,; “ Should be corrected to: “receiving a first plurality … input[[,]]; “
Appropriate correction is required.
Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 thus claim 2 by way of dependence recites “a modulator that modulates the light to provide a first plurality of optical subcarriers based on the plurality of electrical signals…”. It is not clear which of the plurality of electrical signals are being used to modulate 
Claim 1 in page 1, recites the limitation "a modulator that modulates the light to provide a first plurality of….”. (Emphasis Added) There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.










Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0222716 A1) Hisao Nakashima et al., hereinafter “Nakashima” in view of (US 2018/0367279 A1) Cornelius Hellge et al., hereinafter “Hellge” and further in view of (US 2015/0188637 A1) Takahito Tanimura et al., hereinafter “Tanimura”.
  	Regarding claim 1, Nakashima disclose a transceiver, comprising (Nakashima: Fig.1-3, optical transceiver, i.e. transmitter 10, and receiver 20, ¶¶ [0046]-[0050]): 
a transmitter, including: a laser that outputs light (Nakashima: Fig. 1-3, transmitter 10, laser diode LD 101, ¶¶ [0046]-[0050]); 
a processor circuit that receives data and provides a plurality of first electrical signals based on the data (Nakashima: Fig. 1-3, processor circuit 100, receives input data Di, generates electrical signals Hi, Hq, Vi and Vq, ¶¶ [0046]-[0050]); 
a plurality of digital-to-analog conversion circuits that provide a second plurality of electrical signals based on the first plurality of electrical signals (Nakashima: Fig. 1-3, DAC 102a to DAC 102d, generate plurality of electrical signal based on Hi, Hq, Vi and Vq, signals ¶¶ [0046]-[0050]); 
a modulator that modulates the light to provide a first plurality of optical subcarriers based on the plurality of electrical signals, each of the first plurality of subcarriers including an in-phase component and a quadrature component (Nakashima: Fig. 1-3, modulator PM 103a ~ PM 103d, modulate input light from the light source 101 spitted by PBS 104, modulator generates plurality of optical subcarrier signals based on plurality of electrical signals includes I & Q component, the output of the DAC 102a to DAC 102d, Hi, Hq, Vi and Vq, signals ¶¶ [0046]-[0052],[0055]-[0056], see claims 2, 11-12 transmission control system requiring plurality of first and second subcarriers); and 
a receiver that receives a second plurality of subcarriers at an optical input of the receiver (Nakashima: Fig. 1-3, 6, 10, receiver 20, with reception processing 200, receives second S1- S4 plurality of subcarriers see Fig. 6, 10, extracted from plurality of multiplexed subcarriers Si at the input of PBS 206 over the optical fiber 90, ¶¶ [0052]-[0056]), the transmitter supplying a first number of the first plurality of optical subcarriers first data received at the optical input of the receiver, and the transmitter supplying a second number of the first plurality of optical subcarriers second data at the optical input (Nakashima: Fig. 1-3, 6, 10, as shown in Fig. 1, 2 the transmitter 1 or 10 supplies number first and second plurality of S1- S4 plurality of subcarriers see Fig. 6, 10, extracted from plurality of multiplexed subcarriers Si at the input of PBS 206 over the optical fiber 90, transmission characteristic controller 61 of Fig.4 controls data signal Di based on a pilot signal generated in the transmitter 10, ¶¶[0046]-[0052],[0055]-[0056], [0172]). 
Nakashima does not expressly disclose the plurality of optical subcarriers based on first or second control data.
However, Hellge disclose the first and second plurality of optical subcarriers based on first and second control data received (Hellge: Fig. 2-6, plurality of subcarriers 0-11 includes, first and second number of subcarriers OFDMA such as subcarrier 11th and subcarrier 0th each based on their respective control data resource elements 108, 110 (i.e. CBR), the control information in the resource element 114 in first sub-frame 1141 associated with subcarrier 11th subcarrier includes the control information for determining data, likewise control information in the resource element 120, associated with subcarrier 0th include control information … assigned to the receiver of second sub-frame 1142, ¶¶[0044],[0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakashima so the transmitter supplying number of subcarriers based on first or second control data signals as taught by Hellge because when control information is included by transmitter the receivers can determine whether data is assigned to that receiver and thus eventually decode the data in dynamically mapped to a sub-frame. See Para [0053]-[0054].  See MPEP 2143.I (A-D).
The combination of Nakashima disclose plurality of DAC that drives the modulator with plurality of electrical signal based on the second plurality of electrical signals (Hi, Hq, Vi and Vq).  But does not expressly disclose a plurality of driver circuits 
However, Tanimura from same field of endeavor disclose a plurality of driver circuits that provide a third plurality of electrical signals based on the second plurality of electrical signals. (Tanimura: Fig. 1-3, plurality of driver circuit (i.e., amplifiers) 1331 -1334 driving the modulators via first to fourth analog electrical signals, ¶¶ [0057], [0074]-[0074]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakashima to include drivers (i.e., amplifiers) to drive the modulator arms as taught by Tanimura so that to amplify the output of DACs in order to increase the amplitude of analog/ electrical signals so that each the modulators’ arms has sufficient power levels. See MPEP 2143.I (A-D).

Regarding claim 2, the combination of Nakashima disclose a system in accordance with claim 1, wherein each of the first plurality of optical subcarriers and each of the second plurality of optical subcarriers is a Nyquist subcarrier (Nakashima: Fig. 1-4, filters 42 are Nyquist filters for parallel signals SC2-SC8, d1 to d8, claim 11 also disclose first and second subcarrier signals being among the plurality of subcarrier signals.  ¶¶ [0003], [0063]-[0067]).













Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0222716 A1) Hisao Nakashima et al., hereinafter “Nakashima”.
20, Nakashima disclose a method, comprising: 
receiving a first plurality of optical subcarriers at an optical input (Nakashima: Fig. 1-4, 6, 10, at optical input of receiver 2 or 20, receives Si includes plurality of first and second subcarriers SC1-SC4 or SC1-SC8, reception processing 200, see Fig. 6, 10, extracted from plurality of multiplexed subcarriers Si at the input of PBS 206 over the optical fiber 90, ¶¶ [0052]-[0056], see claims 2, 11-12 as discloses the plurality of first and second subcarriers),; 
receiving control data at the optical input (Nakashima: Fig. 1-4, 6, 10, optical receiver 2, or 20 as receiving subcarrier signals SC1 to SC8 may be taken pilot signals as control data and the transmission characteristic controller 61 of Fig.4 controls data signal Di based on a pilot signal generated in the transmitter 10, ¶¶[0084]-[0086], [0179] or [0172]-[0175]); 
generating a second plurality of optical subcarriers, a number of the second plurality of subcarriers being based on the control data (Nakashima: Fig. 1-4, 19, controller 45a, pilot signal generator 46 of the processor circuit 100, generating plurality of optical subcarrier SC1-SC8 base on p1-p8 of pilot/control data, see also claim11-12 for first & second plurality of subcarrier, using selector 47, select from parallel signal p1 to p8 of pilot signal or parallel signals d1 to d8 of the data signal Di according select signal SEL¶¶ [0172]-[0176]); and 
transmitting the second plurality of subcarriers from an optical output (Nakashima: Fig. 1-4, 19, the optical transmitter apparatus 10, modulates the SC1-SC8 and output optical Si  onto fiber 90,  see also claim11-12 for first & second plurality of subcarrier, ¶¶[0077], [0053],[0173]-[0176]).
Nakashima disclose plurality of first or second subcarrier being selected based on the control/pilot/test data signal or data signal for purpose of transmission quality or error rate and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakashima so that a number of subcarrier being selected and generated based on control data because Nakashima system supports the selection circuit that would allow a portion or number of subcarrier being generated.  
Regarding claim 21, Nakashima disclose a method in accordance with claim 20, wherein each of the first plurality of optical subcarriers and each of the second plurality of optical subcarriers is a Nyquist subcarrier (Nakashima: Fig. 1-4, filters 42 are Nyquist filters for parallel signals SC2-SC8, d1 to d8, claim 11 also disclose first and second subcarrier signals being among the plurality of subcarrier signals.  ¶¶ [0003], [0063]-[0067]).
Regarding claim 23, Nakashima disclose a method in accordance with claim 20, further comprising:
generating an optical signal (Nakashima: Fig.1-3, optical transmitter 10, generating optical signal Si onto fiber 90, ¶¶ [0046]-[0055]); 
receiving data and generating a plurality of digital signals based on the data (Nakashima: Fig.1-3, optical receiver 20, receives Si and ADC 202a-202d generate plurality digital signal Hi, Hq, Vi, and Vq ¶¶ [0046]-[0055]); generating a plurality of analog signals based on the digital signals (Nakashima: Fig.1-3, optical transmitter 10, plurality of DAC 102a-102d generates plurality of analog signals, ¶¶ [0046]-[0055]); and 
(Nakashima: Fig.1-3, optical transmitter 10, plurality of modulator 103a-103d, receives the plurality of analog signals from DAC 102a-102d, ¶¶ [0046]-[0055]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of (US 2010/0098016 A1) Yutaka Murakami et al., hereinafter “Murakami”.
Regarding claim 22, Nakashima disclose a method in accordance with claim 20, wherein a number of the first plurality of optical subcarriers is different than a number of the second plurality of optical subcarriers (Nakashima: Fig. 1-4, 19, see also claim11-12 for first & second plurality of subcarrier, using selector 47, select from parallel signal p1 to p8 of pilot signal or parallel signals d1 to d8 of the data signal Di according select signal SEL¶¶ [0172]-[0176]).
Nakashima does not expressly disclose the number of subcarriers for first and second plurality of subcarriers.  
However, Murakami disclose a number of the first plurality of optical subcarriers is different than a number of the second plurality of optical subcarriers (Murakami: Fig. 1-4, see Abstract, claim 6, the first and second subcarrier group are arranged such that first and second subcarrier group having transmission scheme which different … what number of subcarriers are selected from subcarrier group.. ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakashima so that the number of first and second subcarrier is different for first and second plurality of subcarrier as Murakami because transmission modulation signal is based on OFDM .   
Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2015/0188637 A1) 		Takahito Tanimura et al.;
(US 2012/0148264 A1)	 	Xiang Liu et al., 
(US 7,596,323 B1) 			Alistair Price et al.; 
(US 2010/0098016 A1) 		Yutaka Murakami et al., 














The Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant is respectfully requested that when considering the references, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention not only the paragraphs cited. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636